PER CURIAM:
This claim was submitted for decision based on the allegations of the Notice of Claim and the respondent’s Amended Answer.
The claim arises from a contract whereby claimant furnished the material and labor to install 32 bulkheads at the heads of windows and/or offsets in rooms belonging to respondent. Payment for extra work in the amount of $1,600.00 was not made to the claimant due to the lack of a purchase order.
In its Amended Answer, the respondent admits the allegations set forth in the Notice of Claim and states that sufficient funds remained in its appropriation for the fiscal year in question from which the claim could have been paid.
*46Accordingly, this Court hereby makes an award to the claimant in the amount requested.
Award of $1,600.00.